Hill, J.
(concurring in the result) — I concur in the result of the majority opinion, but I cannot agree that Mr. Holtz was either indolent or lazy. It would seem to me that trying to do too much, without competent help, comes nearer to being the explanation of the derelictions that are now before us. Whatever may have been the cause, the result is a violation of the Canons of Professional Ethics, and I am constrained to accept the recommendations of the hearing panel as affirmed by the Board of Governors.
Donworth and Weaver, JJ., concur with Hill, J.